Citation Nr: 0611146	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-30 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from April 1965 to October 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Reno, 
Nevada, Regional Office of the Department of Veterans Affairs 
(VA).  The case was subsequently transferred to the Boise, 
Idaho Regional Office (RO).

The issue of entitlement to service connection for a right 
ankle disability is the subject of a Remand below, and is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


FINDING OF FACT

The competent clinical evidence of record fails to 
demonstrate that a current low back disability is causally 
related to service.


CONCLUSION OF LAW

A low back disability was not incurred in, or aggravated by, 
active service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present case, VA satisfied its duty to notify by means 
of a September 2001 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The September 2001 
letter, which was issued prior to the initial AOJ decision, 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The Board observes that the 
September 2001 letter did not provide the veteran with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
However, despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot

It is unclear from the record whether in the September 2001 
VCAA notice letter the appellant was explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his claims.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reasons.  
The AOJ letter noted above informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the AOJ.  In 
addition, in its April 2004 letter notifying the veteran that 
his appeal had been certified to the Board, the RO requested 
that the veteran submit any additional evidence concerning 
his appeal to the Board.  Under these circumstances, the 
Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession. 

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA post 
service treatment and examination.  Additionally, the claims 
file contains the veteran's statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's low back 
claim.  Thus, based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his low back claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a)(2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).	

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  The 
Board cannot make its own independent medical determination, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1998).

Legal Analysis

Low Back 

The veteran asserts that service connection is warranted for 
a low back disability.  In this regard, in order to establish 
service connection on a direct incurrence basis the veteran 
must provide evidence of a current disability, an in-service 
injury or disease, and a nexus between the current disability 
and an in-service injury or disease.  The veteran asserts 
that he injured his back in service in an accident that 
occurred aboard the USS F. E. EVANS.  The veteran's DD Form 
214 indeed reflects that the veteran served aboard the USS F. 
E. EVANS.  However, it is significant to point out that the 
contemporaneous service medical records do not indicate that 
the veteran ever complained of, or was treated for, a low 
back injury incurred aboard the ship or at any other time 
during his service.  Further, although recent treatment 
records establish that the veteran has been diagnosed with a 
low back disability, to include degenerative joint disease 
and lumbar disc herniation, there is no competent medical 
opinion of record that etiologically relates such disability 
to any incident of the veteran's service.  The Board notes 
that the lapse of time between service separation and the 
earliest documentation of current disability is a factor for 
consideration in deciding a service connection claim. .  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, 
in the absence of demonstration of continuity of 
symptomatology, the Board finds that the initial 
demonstration by the record of current disability in 2001, 
years after the veteran's 1967 discharge from service, to be 
too remote from service to be reasonably related to service.  
Therefore, the Board concludes that the preponderance of the 
evidence is against a grant of service connection on a direct 
incurrence basis.

In order to establish service connection on a presumptive 
basis, the veteran's arthritis must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his period of service.  In this case, there is 
no evidence that the veteran's degenerative changes were 
manifested to a compensable degree within one year of his 
1967 separation from service.  As previously noted, the 
record reflects that the first reported clinical findings 
consistent with degenerative changes, were in 2001, which was 
many years after service.  Hence, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection on a presumptive basis for the veteran's 
current low back disability.

In conclusion, although the veteran asserts that he has a 
current back disability that is related to service, he, as a 
layperson, is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The negative 
evidence of record is of greater probative value than the 
veteran's statements in support of his claim.  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the veteran has a chronic low back 
disability that is related to his active military service.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2005), but does not find that 
the evidence is of such approximate balance as to warrant 
it's application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a low back disability.


ORDER

Entitlement to service connection for a low back disability 
is denied.


REMAND

The veteran asserts that service connection is warranted for 
a right ankle disability.  The veteran's service medical 
records reflect that he sought treatment for a right ankle 
sprain in May and June 1966 and in September 1967.  However, 
on the veteran's October 1967 separation examination, the 
examiner reported that the veteran's lower extremities were 
normal.  Currently, the veteran contends that his ankle is 
currently permanently destroyed as a result of his in-service 
sprains.  A report of VA consultation in May 2001, albeit 
with regard to a low back disability, noted the veteran 
complained that his right foot gave way and rotated 
internally.  The Board is unclear as to whether such 
symptomatology may be clinically distinguished from residual 
disability of right ankle sprains in service.  In this 
regard, the Board notes that the veteran has not been 
afforded a VA examination to determine if the veteran has any 
current chronic residual disability of right ankle sprains in 
service.  Such would be useful in adjudicating the issue on 
appeal.

In view of the foregoing, the case is hereby remanded to the 
RO for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
presence, nature and etiology of any 
right ankle disability.  All indicated 
tests, to include X-ray examination of 
the right ankle, should be performed.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner 
should be specifically requested to 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater) that any current right ankle 
disability is etiologically related to 
right ankle sprains in service, or any 
other incident of service.  The basis for 
all opinions provided should be clearly 
set forth.

2.  Following completion of the above, 
the RO should readjudicate the issue of 
entitlement to service connection for a 
right ankle disability.  If the benefit 
sought remains denied, the RO should 
issue a supplemental statement of the 
case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is advised that a failure to report for a 
scheduled examination without good cause could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2000).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


